                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                        NO. 5:20-CR-76-KDB-DSC

UNITED STATES OF AMERICA            )
                                    )
                                    )
                                    )
vs.                                 )                   ORDER
                                    )
CHAETEZ SEAN CLAYTON                )
      a/k/a “Sticky”                )
                                    )
___________________________________ )

      THIS MATTER is before the Court upon the Government’s Motion to Dismiss

COUNT ONE of the Superseding Bill of Indictment, (Doc. No. 24).

      Upon review of the Government’s Motion,

      IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss

COUNT ONE, (Doc. No. 24), is GRANTED and COUNT ONE of the Superseding Bill

of the Indictment in the above-captioned case, is DISMISSED without prejudice.

      The Clerk is directed to certify copies of this Order to the U.S. Probation Office,

U.S. Marshals Service and the United States Attorney's Office.

      SO ORDERED.


                                 Signed: June 8, 2021
